Citation Nr: 0631698	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-07 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for scoliosis of the 
thoracolumbar spine, with lumbar strain, currently rated as 
20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to 
December 1997.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision rendered by 
the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

Scoliosis of the thoracolumbar spine, with lumbar strain is 
manifested with forward flexion of the thoracolumbar spine 
to 40 degrees with pain; and without favorable ankylosis of 
the thoracolumbar spine.


CONCLUSION OF LAW

A 20 percent rating, but no higher, for scoliosis of the 
thoracolumbar spine, with lumbar strain is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5292, 5295 (before and after September 23, 
2002) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

In this case, the veteran's claim was received in July 2003.  
In correspondence dated in July 2003, she was notified of 
the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of her claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a claim, including the degree of disability and 
the effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran is in receipt of a 20 percent disability rating 
for scoliosis of the thoracolumbar spine, with lumbar 
strain, effective January 1998, the date of her claim.  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)




5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.



Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective September 23, 2002)


The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

   
38 C.F.R. § 4.71a Plate V (2005)


During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

It must be explained that in July 2003, when the veteran 
filed her claim for an increased rating for lumbosacral 
scoliosis with lumbar strain, a 20 percent rating was 
continued under Diagnostic Code 5295 (lumbosacral strain).  
In a rating decision in January 2004, the RO noted that X-
ray studies of the lumbar spine showed degenerative disc 
disease.  The RO then applied the rating criteria for disc 
disease, and concluded that a higher rating was not merited.  

The veteran contends she is entitled to a higher initial 
disability rating because her back disability has worsened.  
The Board has considered the veteran's contentions and finds 
the preponderance of the evidence is against the claim.  

Under the regulations in effect prior to September 26, 2003, 
in order to warrant the next higher disability rating, which 
is 40 percent, under the old regulations, the evidence would 
have to show either a severe limitation of motion in the 
lumbar spine (See Diagnostic Code 5292); or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (See Diagnostic Code 5293); or severe 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (See Diagnostic Code 5295).  

During the August 2003 VA orthopedic examination, it was 
noted that the veteran's lower back pain would spread down 
into her left, then right leg.  During the examination the 
veteran complained of tight throbbing pain in her left 
hamstrings which extended to her ankle.  She demonstrated a 
normal gait.  Her spine was tender at the low back, at the 
lumbosacral junction, and in the sacroiliac region.  On 
objective examination, L5 was tender.  Both sacroiliac 
joints were tender and noted to be similar to the pain that 
the veteran was having, but pressure over the sacrum caused 
the pain to move down her legs.  Mild scoliosis was noted.  
There were no signs of sciatica.  Range of motion testing 
revealed forward flexion to 75 degrees; extension to 20 
degrees; right lateral flexion to 15 degrees and left 
lateral flexion to 18 degrees; and right and left rotation 
at 20 degrees; all with pain.  Straight leg raising was 
negative.  The examiner indicated that the veteran had 
further range of motion but was not attempting so.  He 
further indicated that the reported range of motion did not 
represent true range of motion.  The range of motion was not 
noted to be further limited by fatigue, weakness, lack of 
endurance or incoordination.  The diagnosis was lumbar 
strain, with no signs of sciatica.  X-rays were normal 
except for mild scoliosis.  The physician did not describe 
any incapacitating episodes requiring the veteran to have 
periods of bedrest (see Diagnostic Codes 5293 (pre-September 
2003 and 5243 (effective September 2003).  

It is clear that no more than moderate impairment of the 
spine was demonstrated prior to September 26, 2003.  The 
examiner did not describe impairment equivalent to moderate 
limitation of motion, nor was listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion described in the report.  
Therefore, applying the regulations in effect at the time, 
the veteran was properly assigned a 20 percent disability 
rating under Diagnostic Code 5295.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In August 2003 MRI studies were performed at Open MRI of 
Union.  These findings were received by the RO in October 
2003.  The MRI results indicated mild degenerative spurring 
and diffuse disc desiccation at L5-S1, representing 
degenerative changes.  The findings also included a tiny 
posterior annular tear at L4-5 and mild left-sided disc 
bulging mildly narrowed the left neural foramin.  There was 
also focal posterior annular tear and small disc herniation 
at L5-S1 which mildly impinged the anterior dural sac and 
possible the descending S1 nerve roots.  Mild moderate 
bilateral foraminal narrowing at L5-S1 as a result of 
degenerative spurring and disc bulging, which may impinge 
both the exiting L5 nerve roots.  As a result, the RO 
determined that the disability of the lumbar spine was 
better characterized by a Diagnostic Code that included the 
disc disease component. 

The veteran underwent a VA examination in March 2004.  In 
the initial interview, regarding her spine, the veteran 
related that she was not receiving treatment for the back, 
had not experienced flareups, and did not use ambulatory 
devices and could walk 1/4 mile in 30 minutes.  Gait was 
steady.  She was independent in activities of daily living, 
and was not employed.  Range of motion testing revealed 
flexion from 0 degrees to 50 degrees; extension from 0 
degrees to 30 degrees; right lateral flexion from 0 degrees 
to 26 degrees and left lateral flexion from 0 degrees to 24 
degrees; left rotation from 0 degrees to 30 degrees; and 
right rotation from 0 degrees to 20 degrees all with pain.  
The pain increased to a level of 50 percent during 
repetitive range of motion tests.  When the ranges of motion 
tests were repeated five times, it reduced the forward 
flexion to 40 degrees; right lateral flexion to 16 degrees 
and left lateral flexion to 14 degrees.  The veteran was 
noted to have cried during the range of motion examination.  
There was no fixed ankylosis or deformity of the spine, 
except for mild levoscoliosis upon X-ray.  The examiner 
indicated that neurologically, sensory circumferential 
deficit was not significant.  There was no intervertebral 
disc syndrome.  The diagnosis was chronic low back pain 
syndrome mild levoscoliosis at lower lumbar and scoliosis 
mild at junction of T12 and L1.  A VA psychiatric 
examination conducted in March 2004 noted that the veteran 
was working full time as a science teacher. 
 
A March 2004 private chiropractic report of E. D. B., D.C. 
indicated that the veteran reported tingling, numbness, 
muscle spasms and sciatic nerve symptoms going down both 
legs.  She also reported difficulty with lifting and 
bending.  Palpitation of the lumbar spine musculature 
produced pain.  Straight leg raise test was positive on the 
right and left side radiating down posterior legs.  Range of 
motion testing revealed flexion minus 40 degrees; extension 
minus 30 degrees; right lateral flexion minus 20 degrees and 
left lateral flexion minus 15 degrees; and right rotation 
minus 15 degrees and left rotation minus 10 degrees; all 
with pain.  The diagnosis was bilateral sciatica and post-
traumatic lumbar sprain with herniated disc.

The Board finds the veteran does not warrant the next 
highest disability rating under the revised criteria for 
lumbosacral strain and intervertebral disc syndrome; 
specifically Diagnostic Codes 5237 and 5243.  

Under Diagnostic Codes 5237, the next highest disability 
rating is 40 percent.  This rating will be assigned with a 
showing of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or unfavorable ankylosis of 
the entire thoracolumbar spine.  However, at the March 2004 
VA examination, the veteran's forward flexion was to 50 
degrees, although with pain, and to 40 degrees with 
repetitive range of motion testing, with pain also.  The 
private treatment record also indicated forward flexion to 
40 degrees.

Diagnostic Code 5243 provides for an alternative evaluation 
for intervertebral disc syndrome.  The next highest 
disability rating under this code is also 40 percent; where 
the evidence shows incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  There is no evidence of that the 
veteran has had incapacitating episodes lasting four weeks 
during the past 12 month period, with acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest and treatment prescribed by a physician.  It was 
reported in March 2004 that she was working full time, and 
she did not note any incapacitating episodes.  Moreover, she 
has not had surgery on her back.  Thus, a higher disability 
rating is not warranted under this Diagnostic Code either.  

The Board finds the veteran is not entitled to a separate 
evaluation pursuant to Note 1 of the General Rating 
Schedule, as the August 2003 and March 2004 VA examinations, 
and March 2004 treatment record did not indicate any bowel 
complaints, erectile dysfunction or bladder complaints; or 
neurological impairment.  Therefore, the Board finds a 
rating in excess of 20 percent is not warranted under the 
applicable rating criteria effective either before or after 
the September 23, 2002 and September 26, 2003, revisions.

The Board has considered whether a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, the Board observes no 
objective evidence that the veteran is further limited by 
fatigue, weakness, lack of endurance or incoordination.  The 
reported VA evaluation in this case adequately demonstrates 
the veteran's low back disability and higher schedular 
ratings are not warranted.  The Board also finds there is no 
evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods 
of hospitalization related to this service-connected 
disorder that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).




ORDER

Entitlement to an increased evaluation for scoliosis of the 
thoracolumbar spine, with lumbar strain, currently rated as 
20 percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


